Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2019

                                     No. 04-18-00855-CR

                                    Jake Eric ALVARADO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 16-10-12126-CR
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                        ORDER
        The State’s brief was originally due to be filed on March 28, 2019. On April 1, 2019, the
State filed a motion for extension of time to file its brief requesting a 90-day extension of the
deadline. By order dated April 3, 2019, this court granted the motion; however, our order stated,
“Given the length of the extension, THIS IS THE FINAL EXTENSION OF TIME THAT
THE STATE WILL BE GRANTED.”

        On June 26, 2019, the State filed a second motion for extension of time to file its brief
based on two recent deaths in the immediate family of the attorney representing the State. The
motion is GRANTED; however, given the length of the extensions granted to date, THIS IS
THE FINAL EXTENSION OF TIME THAT THE STATE WILL BE GRANTED. The
State’s brief must be filed no later than July 26, 2019.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court